Citation Nr: 1735540	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-11 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for pterygium, nasal, recurrent, of the right eye (OD).

2.  Entitlement to a rating in excess of 10 percent for residuals of fracture of the right radial head.

3.  Entitlement to a rating in excess of 20 percent for left knee injury, tear medial meniscus by MRI, chronic effusion (synovitis).

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative of the Veteran's intent to withdraw his appeal as to "any pending appeals."


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to increased ratings for recurrent pterygium of the right eye; residuals of fracture of the right radial head; left knee injury; and left knee DJD have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to his claims of entitlement to increased ratings for recurrent pterygium of the right eye; residuals of fracture of the right radial head; left knee injury; and left knee DJD in a March 2017 written communication submitted by his representative.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed. 


ORDER

The appeal as to the claim for an increased rating for recurrent pterygium of the right eye is dismissed.

The appeal as to the claim for an increased rating for residuals of fracture of the right radial head is dismissed.

The appeal as to the claim for an increased rating for left knee injury is dismissed.

The appeal as to the claim for an increased rating for left knee DJD is dismissed.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


